DETAILED ACTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

	Claims 1-12, 14-16 and 39-42 are presented for examination.
Claims 13, 17-38 and 43 are canceled. 


                 Request for Continued Examination Under 37 CFR 1.114
  Continued Examination Under 37 CFR .1.114.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant's   Request for Continued Examination  (RCE) submission  and its accompanying amendment filed on March 23, 2021,  has been entered.

This non-office action is based on the amendment of  February 24, 2021, infra:


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-12, 14-16 and 39-43  is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by P. Chitrapu et al. (US Publication No. 20160183324 and Chitrapu hereinafter).

  	Regarding 1, Chitrapu teaches a method for wireless communication, comprising: receiving, (i.e. receiving) Para [0074] by a first access network entity (i.e. network entity) Para [0093], a transmission (i.e. transmit) Para [0046] and (i.e. transmit signals) Para [0127] indication message from a terminal device (i.e. message may also include an indication indicating simultaneous connection) Para [0186] or a second access network entity; and acquiring, (i.e. acquire) Para [0285] by the first access network entity (i.e. access network) Para [0021], the context information (i.e. context information) Para [0152] of the terminal device (i.e. transceivers) Para [0116] according to the transmission indication message (i.e. message may also include an indication indicating simultaneous connection) Para [0186], so as to establish a connection (i.e. connection is established) Para [0077] between the terminal device (i.e. transceivers) Para [0118] and the first access network entity (i.e, multiple transceivers) Para [0124], wherein the transmission indication message from the terminal device (i.e. transceivers) Para [0116] carries at least one of the following: context information of the terminal device (i.e. packet data network) Para [0047], or identification information of a second access network entity (i.e. access to more communication networks) Para [0115]; or wherein the transmission indication 

	Regarding the newly added limitation in the amendment (February 24, 2021) --– wherein the context information of the terminal device comprises at least one of the following:  service information established by second access network entity for the terminal device or capability information of the terminal device ----

	Chitrapu teaches wherein the context information of the terminal device comprises at least one of the following:  service information established by second access network entity for the terminal device or capability information of the terminal device  (i.e. establishing the connection with the ANDSF 1422, the WTRU 1402 may indicate to the ANDSF 1422 a capability to support IP flow class specific inter system mobility policies. Based on policies provided by the ANDSF 1422, the WTRU 1402 may send a request to the HA 1407 to route IP flows to an appropriate access)   Para [0173]

	
  	Regarding Claim 2, Chitrapu teaches wherein when the transmission indication message carries the identification information of the second access network, acquiring, by the first access network entity, the context information (i.e. context information) Para [0152] of the terminal device according to the transmission indication message comprises: transmitting (i.e. transmit signals) Para [0127] by the first access 

Regarding Claim 3, Cbitrapu teaches wherein when the transmission indication message carries the context information of the terminal device, acquiring, by the first access network entity, the context information of the terminal device according to the transmission indication message comprises: acquiring, by the first access network entity (i.e. access network) Para [0021], the context information (i.e. Subscriber id) Para [0130] of the terminal device from the transmission indication message (i.e. message may also include an indication indicating simultaneous connection) Para [0186].

 	Regarding Claim 4, Chitrapu teaches acquiring, by the first access network entity, the context information of the terminal device according to the transmission indication message, further comprising: transmitting (i.e. transmit and receive) Para [0114], by the first access network entity (i.e. access network) Para [0021], a notification message to the terminal device, the notification message being 

Regarding Claim 5, Chitrapu teaches after acquiring, by the first access network entity, the context information of the terminal device according to the transmission indication message, further: transmitting, by the first access network entity, first indication information [i.e. priority indicators) Para [0217] to the second access network entity (i.e. access to more communication networks) Para [0115], the first indication information being configured to instruct the second access network entity (i.e. access to more communication networks) Para [0115] to delete the context information (i.e. may terminate cellular radio links to the HeNB 2755 and Wi-Fi radio links with the Wi-Fi AP/AR ) Para[ 0259] of the terminal device (i.e. transceivers) Para [0116].

  	Regarding Claim 6, Chitrapu teaches method for wireless communication, comprising: receiving (i.e. receiving) Para [0074] , by a second access network entity (i.e. access to more communication networks) Para [0115], a message (i.e. messages) Para [0096] from a first access network entity for requesting to acquire context information of the terminal device (i.e. transceivers) Para [0116]; and transmitting (i.e. transmission) Para [0123], by the second access network entity (i.e. access to more communication networks) Para [0115], the context information of the 

Regarding Claim 7, Chitrapu teaches after transmitting, by the second access network entity, the context information of the terminal device to the first access network entity, further comprising at: deleting (i.e. terminate) Para [0247], by the second access network entity (i.e.  access to more communication networks) Para [0115], the context information (i.e. context information) Para [0152] of the terminal device (i.e. transceivers) Para [0116].

Regarding Claim 8, Chitrapu teaches further comprising: receiving, by the second access network entity, first indication information from the first access network entity, the first indication information being configured to instruct the second access network entity to delete the context information of the terminal device (i.e. transceivers) Para [0116]; and deleting (i.e. terminate) Para [0247], by the second access network entity (i.e. access to more communication networks) Para [0115], the context information of the terminal device according to the first indication information (i.e. context information) Para [0152].

Regarding Claim 9, Chitrapu teaches a method for wireless communication, comprising: determining (i.e. determining) Para [0213], by a terminal device 
Regarding Claim 10, Chitrapu teaches further comprising: 
receiving, by the terminal device, a notification message (i.e. messages) Para [0052] from the first access network entity [i.e. access to more communication networks) Para [0115], the notification message (i.e. exchange messages) Para [0053] being configured to notify (i.e. notify) Para [0095] the terminal device that the first access network entity has established the connection for the terminal device (i.e. transceivers) Para [0116].

Regarding Claim 11 Chitrapu teaches wherein transmitting, by the terminal device, the transmission indication message to the first access network entity comprises: when the terminal device (i.e. transceivers) Para [0116] determines existence of uplink data (i.e. uplink and /or downlink and the like) Para [0149] or uplink signaling to be transmitted, transmitting (i.e. by the terminal device, the transmission indication message to a first access network entity, so as for the first 

Regarding Claim 12, Chitrapu teaches before transmitting, by the terminal device, the transmission indication message to the first access network entity, further comprising: determining [i.e. determining) Para [0213], by the terminal device (i.e. transceivers) Para [0116], an access network entity currently serving the terminal device to be the first access network entity (i.e. access to more communication networks) Para [0115]. 

Regarding Claim 14, Chitrapu teaches by the first access network entity, the context information of the terminal device from the transmission indication message, further comprising: transmitting (i.e. by the terminal device, the transmission indication message to a first access network entity, so as for the first access network entity (i.e. access to more communication networks) Para [0115], by the first access network entity, a confirmation request message to the terminal device (i.e. transceivers) Para [0116] according to the transmission indication message, the confirmation request message being configured to confirm whether the first access network entity is an access network entity currently serving the terminal device (i.e. transceivers) Para [0116] or not; and receiving, by the first receiving unit, a confirmation response message from the terminal device(i.e. transceivers) Para [0116], the confirmation response message being used for indicating that the first access network 

Regarding Claim 15, Chitrapu teaches after receiving, by the first access network entity, a confirmation response message from the terminal device, further comprising: transmitting (i.e. by the terminal device, the transmission indication message to a first access network entity, so as for the first access network entity (i.e. access to more communication networks) Para [0115], by the first access network entity (i.e. access to more communication networks) Para [0115], first indication information to the second access network entity, the first indication information being used for instruct the second access network entity to perform at least one of the following: delete (i.e. terminate) Para [0259] the context information of the terminal device (i.e. transceivers) Para [0116], or transmit the downlink data or downlink signaling to be transmitted to the first access network entity.

  	Regarding Claim I6, Chitrapu teaches wherein the confirmation request message carries timing information of a timer or a counter, and the method further comprises: when a time set by the timer (i.e. real time status) Para [0167] or the counter is overtime, terminating (i.e. terminate) Para [0259], by the first access network entity (i.e. access to more communication networks) Para [0115], to transmit the confirmation request message to the terminal device (i.e. transceivers) Para [0116].

Regarding Claim 39, Chitrapu teaches after acquiring, by the first access network 

Regarding Claim 40, Chitrapu teaches after transmitting, by the second access network entity, the context information of the terminal device to the first access network entity, further comprising: transmitting (i.e. transmission) Para [0121] , by the second access network entity, second indication information to a Core Network (CN) element (i.e. communication with the core network) Para [0122], the second indication information being configured to instruct the CN element (i.e. priority indicators associated .. first.. second and third filters) Para [0217] to delete a path between the CN element serving the terminal device (i.e. transceivers) Para [0116] and the second access network entity (i.e. second-access-connectivity information ) Para [0060] and establish a path between the CN element serving the terminal device and the first access network entity (i.e. tunnel., maybe be established, bypassing and .. data path) Para [0239].  

Regarding Claim 41, Chitrapu teaches further comprising: receiving (i.e. transmit 

Regarding Claim 42, Chitrapu teaches after receiving, by the first access network entity, a confirmation response message from the terminal device, further comprising: transmitting (i.e. transmit and receive) Para [0113], by the first access network entity, second indication information (i.e. access to more communication networks) Para 

Regarding Claim 43, Chitrapu teaches herein the context information of the terminal device comprises service information (i.e. service provider network and other like-type network) Para [0049] and (i.e. IMS Communication Service Identifier (e.g., MMTEL)  Para [0172]  established by the second access network entity for the terminal device  (i.e. IMS Communication Service Identifier (e.g., MMTEL))   Para [0060] and Para [0294]  and capability information of the terminal device  (i.e. terminal.. or any host computer)  Para [0313].

			  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



  

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov